Citation Nr: 0737394	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  05-16 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active service from November 1990 to June 
1991.

This matter initially came before the Board of Veterans' 
Appeals (Board) in February 2007 on appeal from an October 
2004 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi, which 
denied the service connection for depression.

The Board remanded the claim to the Appeals Management Center 
(AMC), in Washington, DC for additional development.  In June 
2007, AMC issued a supplemental statement of the case that 
denied service connection for depression.  The case is now 
before the Board for final appellate consideration.


FINDINGS OF FACT

1.  The veteran's symptoms do not support a diagnosis of 
clinical depression. 

2.  The veteran's alleged depression is not related to 
service.


CONCLUSION OF LAW

Service connection for depression is not established.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  Certain chronic diseases, including psychoses, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002, Supp 2005); 38 C.F.R. §§ 3.307, 3.309 (2007).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran was afforded a VA exam in March 
2007; however, the examiner made no diagnosis or finding that 
the veteran suffers from depression or any other mental 
disability, providing evidence against this claim.

Prior to the March 2007 VA examination, the examiner reviewed 
the claims file.  During the exam, the veteran indicated that 
he divorced 6 years ago and his spouse moved away.  At that 
time he worked as an emergency service officer, supervising 
15 fire departments; and with homeland security emergency 
management.

The veteran reported that while on active duty in Iraq, 
serving as truck master hauling fuel, two big explosions 
occurred.  His company was assigned to clear the debris of 
dead bodies, injured people, and consequently he was 
subjected to distraught, injured people and blood.  He does 
not remember all details of the event.  In another incident, 
he witnessed people being run over and crushed by a truck.  
He had to drive around dead bodies.

Upon his return from Iraq, the veteran suffered sleep 
problems and would lock himself in his house, turn the lights 
on, and stay away from people.  The veteran indicated that he 
started abusing alcohol upon his return from active service 
instead of consulting with psychiatrists.  At the time of his 
divorce in 2000, the veteran was drinking 18 beers per day, 
which continued until approximately 3 years ago when he 
sought treatment.

The veteran goes to bed around 8:00 p.m. and tosses and turns 
throughout the night, getting maybe one to two hours of total 
sleep time.  The examiner noted that the veteran has a 
diagnosis of sleep apnea and that he is not using his CPAP.  
The veteran indicated that the machine worsened his sleep 
apnea when he was drinking heavily and that his sleep apnea 
improved when he cut down and eventually stopped using 
alcohol.

The veteran indicated that he does not use his CPAP because 
he does not have "the drive."  He also indicated that his 
appetite is average and that he has crying spells.  He is 
anxious about his job, fears that someone is watching over 
his shoulders, and fears that he might lose his job.  The 
veteran stated that used to be easy to get along with, and 
that he always had a smile.  The veteran does not want to get 
close to anyone because he fears losing him or her.

During the examination, the veteran was tense, anxious, 
cooperative, exhibited fair eye contact, distracted effect, 
and dysphoric mood.  He was alert and oriented.  He indicated 
that he has had homicidal auditory hallucinations, visual 
hallucinations, paranoid thoughts and delusions, manic 
symptoms, and obsessive-compulsive disorder symptoms.  He did 
not report nightmares, flashbacks, or startled response.

The examiner opined that the veteran's symptoms of tiredness, 
disturbed sleep, dysphoric feeling, stress and anxiety are 
due to the untreated sleep apnea and increased responsibility 
at work.  Further, the examiner stated that the veteran is 
not suffering from true clinical depression as per DSM IV, 
and indicated that before a diagnosis of clinical depression 
is given the veteran should be truly compliant with the CPAP 
and reduce his stress at work, which is very overwhelming.  
More importantly, the examiner indicated that his symptoms 
are not due to or in any way related to the veteran's 
experience during his trip to Iraq/Saudi Arabia in 1990 and 
1991.

The veteran's frequency, severity, and duration in symptoms 
of insomnia, dysphoria, and tiredness are chronic and 
continuous due to the veteran's obstructive sleep apnea and 
not to an axis one mental disorder.  The veteran reported 
decreased memory and concentration, which occurs in untreated 
sleep apnea, and he denies excessive daytime sleepiness.  He 
does not meet the DSM IV criteria for depression, mania, 
schizophrenia, posttraumatic stress disorder, panic disorder, 
or generalizing anxiety disorder.

Simply stated, the Board finds that the post-service medical 
record, overall, provides evidence against a claim for an 
acquired psychiatric disorder .

The Board notes that the veteran has previously been 
diagnosed with depression.  An April 1998 VA psychology note 
shows that the veteran was referred to a mental health care 
provider after a previous examination indicated moderate 
depressive symptoms.  The veteran reported feeling down and 
irritable since he was activated to the Persian Gulf in 1990.  
He had difficulty readjusting to activation.  He admitted to 
having numerous depressive symptoms such as sleep 
disturbance, low energy, social isolation, easily cries, 
disturbed appetite, decreased interest in hobbies, 
irritability and sadness.  The veteran reported additional 
psychosocial stressors: being estranged from his family of 
origin, his wife traveling for her job on weekends, and 
parenting three children.  The examiner provided a diagnosis 
of major depression, moderate, recurrent.  There was no 
elaboration as to the etiology of the veteran's depression.  
At a follow-up appointment in July 1998, the veteran was 
diagnosed as major depression moderate, remitting, again the 
medical provider failed to elaborate on the etiology of the 
veteran's depression.

At his December 1993 Persian Gulf Registry psychiatric 
examination, the veteran reported "bad mood swings" that 
lasted approximately 30 minutes.  He also reported insomnia 
and described his sleep as "poor to medium."  No diagnosis 
was provided at the examination.  

The veteran's service medical records (SMRs) are negative for 
any diagnosis of or treatment for a mental disorder while on 
active duty.  In fact, the veteran was not diagnosed with a 
mental disorder until April 1998, seven years after leaving 
service.  The Board must note the lapse of many years between 
the veteran's separation from service and the first treatment 
for the claimed disorder.  The United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

The Board finds that, notwithstanding the above, the post-
service medical record (overall) would not support a finding 
that the veteran has the disorder at issue.  The VA 
examination is found to provide overwhelming and highly 
probative evidence against this claim, outweighing the 
veteran's lay statements and the records cited above. 

The Board finds that no mental condition exists at this time.  
In any event, assuming that such a disorder does exists at 
this time, the Board also finds that the current alleged 
disorder has no association with service.  The Board finds 
that both the service and post-service medical record 
supplies evidence against such a finding. 

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was not fully satisfied prior 
to the February 2007 remand.  However, subsequent to the 
remand, the AMC satisfied the duty to notify by way of a 
letter sent to the veteran in February 2007 that fully 
addressed all four notice elements and was sent prior to the 
final supplemental statement of the case in this matter.  The 
letter informed the veteran of what evidence was required to 
substantiate the claim and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the AMC.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and private medical records.  The veteran 
was afforded a VA medical examination on March 9, 2007.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

Service connection for depression is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


